Exhibit 10.2

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “AGREEMENT”) is made by and
between Egalet Corporation, a corporation organized and existing under the laws
of the State of Delaware, with its principal place of business located at 600
Lee Road, Suite 100, Wayne, Pennsylvania 19087 (“EGALET”) and Patrick Shea, an
individual residing at ______________ (“EXECUTIVE”).  For purposes of this
AGREEMENT, “EMPLOYER” shall include EGALET and all of its divisions, parents,
subsidiaries, affiliates or related entities, its and their past, present and
future officers, directors, managers, trustees, members, shareholders, general
and/or limited partners, insurers, attorneys, legal representatives, executives
and agents and all of its and their respective heirs, executors, administrators,
successors and assigns.

WHEREAS, EXECUTIVE had been employed by EGALET for a period of time under the
terms and conditions of an Employment Agreement entered into by and between
EGALET and EXECUTIVE dated as of September 19, 2016 (the “EMPLOYMENT
AGREEMENT”)(a copy of which is attached hereto as Exhibit “A”); and

WHEREAS, EXECUTIVE’s employment with EGALET terminated effective June 8, 2019
(the “SEPARATION DATE”); and

WHEREAS, EGALET desires to provide EXECUTIVE with a severance package that both
EGALET and EXECUTIVE deem fair, reasonable and equitable; and

WHEREAS, EXECUTIVE was presented with a severance package on or about the
SEPARATION DATE; and

WHEREAS, EGALET and EXECUTIVE deem it to be in their mutual interest to amicably
resolve any disputes which may exist between them concerning EXECUTIVE’s
employment and its cessation and to provide for the manner in which they will
hereafter conduct themselves in relation to each other.

NOW, THEREFORE, in consideration of their mutual promises as set forth herein
and intending to be legally bound hereby, EGALET and EXECUTIVE agree as follows:

1.             The foregoing recitals are incorporated herein as if set forth at
length.

2.             In settlement of all RELEASED CLAIMS (as defined below) EXECUTIVE
had, has or may have against EMPLOYER, as well as in exchange for the
representations, warranties and covenants made by EXECUTIVE in this AGREEMENT,
EGALET shall pay EXECUTIVE, as severance, his normal bi-weekly base compensation
at the time of termination (Fifteen Thousand Nine Hundred Sixteen Dollars and
Sixty Seven Cents ($ 15,916.67) for a period of twelve months (i.e., 24
semimonthly payments of $15,916.67 each (the “PERIODIC SEVERANCE
PAYMENTS”).  The PERIODIC SEVERANCE PAYMENTS required pursuant to this Paragraph
of this AGREEMENT shall: (i) be made less applicable federal, state and local
withholdings and authorized deductions in accordance with EGALET’s normal
payroll practices










in effect from time to time and applicable law; (ii) begin to be made on or
about EGALET’s next regularly scheduled payday that occurs at least 10 calendar
days after receipt by Mari-Lou Biancarelli, Executive Director, Human Resources,
EGALET of the original of this AGREEMENT executed by EXECUTIVE, as well as any
other documentation required by this AGREEMENT and written confirmation from
EXECUTIVE that he has not and is not exercising his right of revocation pursuant
to this AGREEMENT; (iii) be made payable to EXECUTIVE; and (iv) either (x) be
mailed to EXECUTIVE at his address as set forth above or at another address
provided to the individual then holding the office of the Executive Director,
Human Resources, EGALET in writing or (y) made via direct deposit to EXECUTIVE’s
payroll bank account of record with EGALET.  EXECUTIVE shall receive an IRS Form
W-2 for the PERIODIC SEVERANCE PAYMENTS.  Executive shall also be paid, in
addition to and at the same time as the first Periodic Severance Payment, a lump
sum benefit stipend equal to 102% of  the total annual cost of his current group
medical, dental, vision and prescription coverage (i.e., 1.02 x total monthly
premium x 12).

3.             In consideration of the promises and undertakings of EGALET under
this AGREEMENT, EXECUTIVE makes the following representations, warranties and
covenants:

(a)        that for purposes of this AGREEMENT, any reference to monies paid to
or on behalf of EXECUTIVE shall be deemed to be the entire gross amount of the
payments required by the terms, and set forth in Paragraph 2 of this AGREEMENT;
and

(b)        that he has been afforded by EMPLOYER any and all rights he had or
may have had under any and all family or medical leave law including, but not
limited to, the federal Family and Medical Leave Act (“FMLA”) and/or any
otherwise applicable state or local leave law; and

(c)        that he has been paid all wages, commissions and bonuses due his
including, but not limited to, accrued but unused vacation and other paid leave
time and any monies under any bonus, severance and/or incentive compensation
plan.  EXECUTIVE further represents and warrants that he has received all sums
due him under the federal Fair Labor Standards Act (“FLSA”) and/or any otherwise
applicable state or local wage and hour law; and

(d)        that he shall make himself available and cooperate in any reasonable
manner in providing reasonable assistance to EMPLOYER in concluding any business
and/or legal matters which are presently pending and in connection with any such
matters that may arise in the future which relate to his employment with
EMPLOYER; provided such cooperation and assistance shall not unreasonably
interfere with any subsequent employment obtained by EXECUTIVE.  Such
cooperation shall include, but not be limited to, answering questions regarding
any previous or current project EXECUTIVE worked on while employed by EGALET so
as to ensure a smooth transition of responsibilities and to minimize any adverse
consequences of EXECUTIVE’s departure.  EMPLOYER shall have no obligation to
compensate EXECUTIVE for said time other than as set forth in this AGREEMENT.
Notwithstanding the foregoing sentence of this Subparagraph of this
AGREEMENT, EXECUTIVE shall be reimbursed by EGALET for all reasonable and
necessary out-of-pocket expenses actually incurred by him as a result of his
performance










of his obligations under this Subparagraph of this AGREEMENT,
provided EXECUTIVE receives the prior written approval for the expenses from the
individual then holding the office of President, EGALET.  In the event EGALET
requests EXECUTIVE to perform services pursuant to this Subparagraph of this
AGREEMENT, such work shall not be deemed a violation or breach of Subparagraph
3(k) of this AGREEMENT; and

(e)        that he has returned to EMPLOYER all property of EMPLOYER in his
possession or control which refer or relate to EMPLOYER's business, or which are
otherwise the property of EMPLOYER, including, but not limited to, all
confidential and proprietary business information, papers, documents, letters,
invoices, sales records and reports, notes, memoranda, keys, security cards,
records, EXECUTIVE and human resource records, customer and supplier lists,
customer and supplier materials or documents, computers, PDA/iPhone, computer
data, office equipment, and employment records, which were created
by EXECUTIVE or other EXECUTIVEs, agents and customers or suppliers of EMPLOYER
in the course of their employment and/or relationship with EMPLOYER, as well as
copies or multiple versions thereof, regardless of the form or medium retained
or stored in (including hard copy or electronic or digital form); and

(f)         that as an EXECUTIVE of EMPLOYER he had access to and was entrusted
with EMPLOYER’s confidential and proprietary business information and trade
secrets.  At all times prior to, during, and following EXECUTIVE’s separation he
has maintained and will maintain such information in strict confidence and has
not disclosed and will not disclose the information to any third party without
the prior written consent of the individual then holding the office of
President, EGALET; and

(g)        that he shall not receive any other payment from EMPLOYER other than
that set forth in this AGREEMENT including, but not limited to, any bonuses,
compensation, incentive compensation, and/or commissions; and

(h)        that he shall cooperate with EMPLOYER in the defense of any claim
currently pending or hereinafter pursued against EMPLOYER without the payment of
any additional compensation other than as set forth in this AGREEMENT. Such
cooperation includes, but is not limited to, meeting with internal
EGALET executives to discuss and review issues which EXECUTIVE was directly or
indirectly involved with during employment with EGALET, participating in any
investigation conducted by EGALET either internally or by outside counsel or
consultants, signing declarations or witness statements, preparing for and
serving as a witness in any civil or administrative proceeding by both
depositions or a witness at trial, reviewing documents and similar activities
that EGALET deems necessary.  Notwithstanding the foregoing sentence of this
Subparagraph of this AGREEMENT, EXECUTIVE shall be entitled to be reimbursed by
EGALET for all reasonable and necessary out-of-pocket expenses actually incurred
by him as a result of his performance of his obligations under this Subparagraph
of this AGREEMENT, provided EXECUTIVE receives the prior written approval for
the expenses from the individual then holding the office of President,
EGALET.  In the event EGALET requests EXECUTIVE to perform services pursuant to
this Subparagraph of this










AGREEMENT, such work shall not be deemed a violation or breach of Subparagraph
3(k) of this AGREEMENT.  Furthermore, EXECUTIVE has not and shall not initiate,
commence, voluntarily cooperate with or provide assistance including, but not
limited to, testimony or consultative services, in any claim, lawsuit,
administrative proceeding, investigation, inquiry, or similar activity, whether
governmental or private, whether pending or otherwise, without obtaining the
prior written consent of the individual then holding the office of President,
EGALET. In the case of legal proceedings, EXECUTIVE shall notify, in writing,
the individual then holding the office of President, EGALET, of any subpoena or
other similar notice to give testimony or provide documentation (“NOTICE”)
within two business days of receipt of said NOTICE and prior to providing any
response to said NOTICE such that EMPLOYER may have an opportunity to seek and
obtain, among other things, an appropriate protective order or seek intervention
in the matter; and

(i)         that he has not and shall not take any action, directly or
indirectly, which is contrary to the interests of EMPLOYER or make any
disparaging, untrue, negative, derogatory or defamatory remarks concerning
EMPLOYER or its business practices; and

(j)         that he shall not be re-employed by EMPLOYER as an EXECUTIVE,
independent contractor, consultant or otherwise and that he shall not apply for
or otherwise seek employment or engagement with EMPLOYER at any time
hereinafter; and

(k)        that he has not and will not access or attempt to access any
property, computer systems, networks, password protected data or other property
of the EMPLOYER on or after the SEPARATION DATE; and

(l)         that he has not sustained any injuries and/or illnesses/diseases as
a result of his employment with or by EMPLOYER that would otherwise be covered
by any otherwise applicable workers’ compensation insurance benefit plan; and

(m)       that he unconditionally releases and forever discharges EMPLOYER
(whether individually or collectively) from any and all causes of action, suits,
damages, grievances, demands, liabilities, defenses, debts, dues, sums of
monies, accounts, covenants, controversies, promises, variances, claims,
judgments, interest, attorneys’ fees, liquidated damages, costs and expenses
whatsoever relating to, or in connection with, EXECUTIVE’s employment by
EMPLOYER or cessation/termination thereof, either directly or indirectly,
whether known or unknown, contingent or fixed, liquidated or un-liquidated,
matured or un-matured, in law, equity or otherwise, for, upon or by reason of
any matter, cause or thing whatsoever, including, but not limited to, any breach
of contract claims (whether written or oral, express or implied); claims arising
out or related to the EMPLOYMENT AGREEMENT; claims arising out of or related to
any offer letter or similar document; claims arising out of or related to
any EXECUTIVE handbook, personnel manual or employment policy; estoppel claims;
tort claims; claims for invasion of privacy; claims for loss of consortium;
claims for duress; claims of discrimination; claims for compensatory and/or
punitive damages; public policy claims; defamation claims; claims of
retaliation; claims of wrongful discharge or termination; claims for breach of
promise; claims of negligence; claims of










impairment of economic opportunity or loss of business opportunity; claims of
fraud or misrepresentation (negligent or intentional); claims for severance
offers made prior to the date EXECUTIVE signs this AGREEMENT other than as set
forth in this AGREEMENT; claims for abuse of process; claims for workers’
compensation benefits; claims of promissory estoppel; claims for quantum meruit;
claims for unjust enrichment; claims for breach of the covenant of good faith
and fair dealing; claims of unfair labor practices; claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended by the Older
Workers Benefit Protection Act (“OWBPA”); claims under Title VII of the Civil
Rights Act of 1964, as amended (“TITLE VII”); claims under
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
(excluding claims for vested benefits); claims under the Immigration Reform and
Control Act of 1986 (“IRCA”); claims under the Americans With Disabilities Act
(“ADA”); claims under the Family and Medical Leave Act (“FMLA”); claims under
the Fair Labor Standards Act (“FLSA”); claims under the Uniformed Services
Employment and Reemployment Rights Act (“USERRA”); claims under the National
Labor Relations Act (“NLRA”); claims under the Worker Adjustment and Retraining
Notification Act (“WARN”); claims under the Genetic Information
Nondiscrimination Act of 2008 (“GINA”); claims under the Constitution of the
United States of America; claims under the Pennsylvania Human Relations Act
(“PHRA”); claims under the Pennsylvania Wage Payment and Collection law
(“PWPCL”); claims under the Constitution of the Commonwealth of Pennsylvania;
claims under any other federal, state or local anti-discrimination law,
whistle-blowing law, family and/or medical leave law and/or wage and hour law;
claims for benefits including, but not limited to, life insurance, accidental
death & disability insurance, sick leave or other employer provided plan or
program; claims for distributions of income or profit; claims for royalties;
claims for license fees; claims for ownership, stock, stock options, equity or
otherwise; claims for reimbursement; claims for wages, commissions or bonuses;
claims for incentive compensation; claims for salary continuation benefits other
than as set forth in this AGREEMENT; claims for vacation or other leave time;
claims for royalties or license fees; claims for patent, copyright or trademark
infringement; claims relating to retirement, pension and/or profit sharing plans
(excluding claims for vested benefits); claims for attorneys’ fees and/or costs;
claims for, or arising out of the offering of, group health insurance coverage
(excluding claims for Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
coverage and/or similar state or federally mandated continuation coverage) or
the use of information obtained by EMPLOYER as a result of the offering of group
health and/or any other insurance coverage; claims against the Employer Health
Plan as defined under the Health Insurance Portability and Accountability Act
(“HIPAA”); claims relating to EXECUTIVE’s application for hire, employment, or
termination thereof, as well as any claims which EXECUTIVE may have arising
under or in connection with any and all local, state or federal ordinances,
statutes, rules, regulations, executive orders or common law, from the beginning
of the world up to and including the date of EXECUTIVE’s execution of this
AGREEMENT (“RELEASED CLAIMS”).  The only exclusions from this release provision
is a claim that some term of this AGREEMENT has been materially violated; and

(n)        that in giving the general release as set forth in Subparagraph 3(m)
of this AGREEMENT, EXECUTIVE acknowledges that he understands the significance
and










consequence of such release and waiver.  Furthermore, that in giving the general
release as set forth in Subparagraph 3(m) of this
AGREEMENT, EXECUTIVE specifically acknowledges that he may hereafter discover
claims or facts in addition to or different from those which he now knows or
believes to exist with respect to the subject matter of this AGREEMENT and
which, if known or suspected at the time of executing this AGREEMENT, may have
materially affected this AGREEMENT.  Nevertheless, EXECUTIVE hereby waives any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts.  EXECUTIVE acknowledges that he understands the
significance and consequence of such release and waiver.

4.             EXECUTIVE acknowledges and confirms that that he is waiving any
claims under the Age Discrimination in Employment Act of 1967 (“ADEA”) as
amended by the Older Workers Benefit Protection Act (“OWBPA”) and that:

(a)        he is receiving consideration which is in addition to anything of
value to which he otherwise would have been entitled; and

(b)        this AGREEMENT is written in a manner understood by EXECUTIVE and
that he fully understands the terms of this AGREEMENT and enters into it
voluntarily without any coercion on the part of any person or entity; and

(c)        he was given adequate time to consider all implications and to freely
and fully consult with and seek the advice of whomever he deemed appropriate and
has done so; and

(d)        he acknowledges and confirms that he was not eligible to participate
in any other severance offer from EMPLOYER; and

(e)        the consideration paid or provided to EXECUTIVE under this AGREEMENT
is and shall be deemed to be adequate consideration for the representations,
warranties and covenants made by EXECUTIVE under this AGREEMENT; and

(f)         he was advised in writing, by way of this AGREEMENT, to consult an
attorney before signing this AGREEMENT; and

(g)        he was advised that he has had at least 21 calendar days within which
to consider this AGREEMENT before signing it and, in the event that he signs
this AGREEMENT during this time period, said signing constitutes a knowing and
voluntary waiver of this time period; and

(h)        he has seven calendar days after executing this AGREEMENT within
which to revoke this AGREEMENT.  If the seventh day is a weekend or national
holiday, EXECUTIVE has until the next business day to
revoke.  If EXECUTIVE elects to revoke this AGREEMENT, he shall notify EGALET
CHIEF EXECUTIVE OFFICER in writing sent by Federal Express Priority Overnight
delivery, or by hand delivery with written receipt, of his revocation.  Any
determination of whether EXECUTIVE’s revocation was timely sent shall be
determined by the date of actual receipt by EGALET










CHIEF EXECUTIVE OFFICER.  If EXECUTIVE does not elect to revoke this AGREEMENT,
he shall notify EGALET CHIEF EXECUTIVE OFFICER in writing of his non-revocation
decision on or after the eighth calendar day after EXECUTIVE executes this
AGREEMENT (a form of non-revocation letter is attached hereto as Exhibit
“B”).  Any determination of whether EXECUTIVE’s non-revocation was timely sent
shall be determined by the date of actual receipt by EGALET CHIEF EXECUTIVE
OFFICER.  No payment shall be made under this AGREEMENT until EGALET CHIEF
EXECUTIVE OFFICER receives notice of EXECUTIVE’s non-revocation decision as set
forth in this AGREEMENT as well as any other documentation required by this
AGREEMENT.

5.             EXECUTIVE represents and warrants that neither he nor anyone on
his behalf has filed any suits, claims or the like regarding his employment with
EMPLOYER and/or its termination.  To the extent that EXECUTIVE or any third
party seeks redress for a RELEASED CLAIM covered and released by this AGREEMENT
and a settlement or judgment of said RELEASED CLAIM is reached or entered,
EXECUTIVE shall designate EGALET as the recipient of any such monies allocated
to him by the payor or, if that is not possible, EXECUTIVE shall pay to EGALET
the amount received from the payor within 72 hours of EXECUTIVE’s receipt of
said monies.

6.             EXECUTIVE has not and shall not, without the prior written
consent of the individual then holding the office of President, EGALET, disclose
the terms of this AGREEMENT, including, but not by way of limitation, the amount
or fact of any payment to be made under this AGREEMENT or any of the facts or
events surrounding or leading to this AGREEMENT (including any characterization
thereof) to any person (including, but not limited to, current or former
EXECUTIVEs of EMPLOYER) or entity other than his spouse, attorneys, tax or
financial advisors, or lenders for the purpose of confidential legal or
financial counseling, or as otherwise required by law, or for purposes of
enforcement of this AGREEMENT.  In the event that EXECUTIVE makes a disclosure
permitted by this provision, he shall inform the individual or entity to whom
disclosure is made of this confidentiality provision, and instruct such
individual or entity that any breach of confidentiality by them would constitute
a breach of this AGREEMENT.

7.             Notwithstanding anything set forth in this AGREEMENT to the
contrary, if a court of competent jurisdiction determines that EXECUTIVE (or
anyone to whom s/he makes a disclosure to pursuant to Paragraph 6 of this
AGREEMENT) materially breaches the terms of this AGREEMENT, EGALET’s obligations
under this AGREEMENT shall immediately cease and be deemed modified such that
EGALET’s obligations pursuant to Paragraph 2 of this AGREEMENT shall be limited
to Five Hundred Dollars and Zero Cents ($500.00) and all monies actually paid to
or on behalf of EXECUTIVE under the terms of this AGREEMENT, in excess of said
Five Hundred Dollars and Zero Cents ($500.00), shall be returned in full by
EXECUTIVE to EGALET within 72 hours of such determination, to the extent
permitted by law and to the extent that such repayment does not result in the
invalidation of this AGREEMENT; at that time, Two Hundred Fifty Dollars and Zero
Cents ($250.00) shall be deemed to be the portion of the payments made pursuant
to this AGREEMENT apportioned to any claim under the ADEA and Two Hundred Fifty
Dollars and Zero Cents ($250.00) shall be deemed to be the portion of the
payments made pursuant










to this AGREEMENT apportioned to any RELEASED CLAIMS otherwise released by this
AGREEMENT.  EMPLOYER, in addition to any other rights it may have at law or in
equity, shall have the right to seek enforcement of this AGREEMENT in an action
at law or in equity and EMPLOYER shall have the right to recover its legal fees,
costs and expenses in such action to enforce this AGREEMENT, to the extent
permitted by law and to the extent that such recovery does not result in the
invalidation of this AGREEMENT.

8.             This AGREEMENT shall not in any manner be deemed or construed as
an admission by EMPLOYER that it has acted wrongfully and/or illegally in any
manner with respect to EXECUTIVE, but is made solely to avoid additional costs
and risks associated with litigation.  EXECUTIVE shall not be considered a
prevailing party or a successful party.

9.             EMPLOYER shall be entitled to plead this AGREEMENT as a complete
defense to any claim or entitlement relating to EXECUTIVE’s employment with
EMPLOYER or cessation thereof which hereafter may be asserted by EXECUTIVE or
other persons or agencies acting on his behalf in any suit or claim against
EMPLOYER.

10.           Each provision of this AGREEMENT is severable and, if any term or
provision is held to be invalid, void or unenforceable by a court of competent
jurisdiction or by an administrative agency for any reason whatsoever, such
ruling shall not affect the validity of the remainder of this
AGREEMENT.  Notwithstanding the foregoing, if the release provisions (or any
portion thereof) contained in this AGREEMENT are held to be invalid, void or
unenforceable by a court of competent jurisdiction or by an administrative
agency for any reason whatsoever, as a result of actions or inactions by
EXECUTIVE or anyone on his behalf, such ruling shall render this AGREEMENT void
and EXECUTIVE shall repay to EGALET all monies paid to or on behalf of EXECUTIVE
as set forth in this AGREEMENT within 72 hours of such determination, to the
extent permitted by law and to the extent that such repayment does not result in
the invalidation of this AGREEMENT.

11.           This AGREEMENT supersedes and voids all previous agreements,
policies and practices between EXECUTIVE and EMPLOYER, whether written or
oral,   including, but not limited to, any severance offer made prior to the
date EXECUTIVE signs this AGREEMENT other than as set forth in this
AGREEMENT.  Notwithstanding the foregoing sentence of this Paragraph of this
AGREEMENT, EXECUTIVE continues to be bound by any and all post-employment
obligations of EXECUTIVE that are contained in any agreement, contract, or other
document that EXECUTIVE has already signed (including, but not limited to, those
set forth in Sections 7, 8 and 9 of the EMPLOYMENT AGREEMENT) and those terms
are hereby deemed incorporated herein by reference and shall continue in full
force and effect as if set forth in its entirety as they are considered an
integral part of this AGREEMENT.  This AGREEMENT sets forth the entire
understanding of the parties as to the subject matter contained herein and may
be modified solely by a writing executed by the individual then holding the
office of President, EGALET and EXECUTIVE.

12.           This AGREEMENT shall be governed by, construed and enforced under
the laws of the Commonwealth of Pennsylvania (without regard to conflict of laws
principles) and any dispute pertaining to this AGREEMENT shall be brought only
in, and EXECUTIVE and EGALET










agree to subject themselves to the personal jurisdiction of, the United States
District Court for the Eastern District of Pennsylvania (to the extent that
subject matter jurisdiction exists) or the Court of Common Pleas, Montgomery
County, Commonwealth of Pennsylvania.  EMPLOYER shall be entitled to seek
injunctive relief in accordance with applicable law for breaches (including
anticipated breaches) of this AGREEMENT.  This AGREEMENT shall be interpreted
without the aid of any canon, custom or rule of law requiring construction
against the draftsman.  EXECUTIVE hereby irrevocably waives personal service of
process and consents to process served in any such suit, action or proceeding by
service of a copy thereof to him by regular mail.  Such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

13.           Any dispute arising out of this AGREEMENT or any dispute between
the parties to this AGREEMENT on any subject matter shall be tried without a
jury.  The parties recognize that with this provision they are expressly and
voluntarily waiving their respective rights to a jury trial and do so in order
to resolve any future disputes in a more efficient and cost-effective manner.

14.           EXECUTIVE and EGALET shall each bear his and its own costs
including attorneys’ fees incurred in connection with the drafting, preparation,
negotiation and execution of this AGREEMENT.

15.           EXECUTIVE and EGALET shall take all steps necessary to effectuate
the intent and/or terms of this AGREEMENT in a timely manner including, but not
limited to, the execution of any appropriate tax reporting documentation.

16.           EGALET represents and warrants that the undersigned has the
authority to act on behalf of it and to bind EGALET to this
AGREEMENT.  EXECUTIVE represents and warrants that he has the capacity to act on
his own behalf and to bind himself to this AGREEMENT.

17.           The failure of EMPLOYER to insist upon the performance of any of
the terms and conditions of this AGREEMENT or the failure of EMPLOYER to
prosecute any breach of this AGREEMENT, shall not be construed or considered a
waiver of any such term or condition of this AGREEMENT; to wit, the entire
AGREEMENT shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

18.           Except as otherwise herein expressly provided, this AGREEMENT
shall inure to the benefit of and be binding upon EXECUTIVE, his heirs,
successors and executors and shall inure to the benefit of EMPLOYER.  EXECUTIVE
represents and warrants that he has not assigned or in any other manner conveyed
any right or claim that he has or may have to any third party, and EXECUTIVE
shall not assign or convey to any assignee for any reason any right or claim
covered by this AGREEMENT, this AGREEMENT, or the consideration, monetary or
other, to be received by him hereunder.  EGALET may assign its rights and
obligations under this AGREEMENT to any third party in its discretion.










19.           In signing this AGREEMENT, the parties hereto represent and
warrant that they are not relying on any statements, representations or promises
made by the other party or their agent(s) except as specifically set forth
herein.

PLEASE READ CAREFULLY BEFORE SIGNING.  THIS SEPARATION AGREEMENT AND GENERAL
RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN, FORESEEN AND UNFORESEEN,
AND SUSPECTED AND UNSUSPECTED CLAIMS.

IN WITNESS WHEREOF, the parties hereto have made and signed this AGREEMENT as
follows:

 

 

 

 

 

 

 

Egalet Corporation

    

Patrick Shea

 

 

 

 

 

 

BY:

/s/ROBERT RADIE

 

BY:

/s/ PATRICK M. SHEA

 

 

 

 

 

 

DATED:

July 9, 2019

 

DATED:

June 1, 2019

 










EXHIBIT C

 

Proprietary/Confidentiality Schedules

 

 



